UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        No. 20-2543


                                  Bridget Nicole Walters,
                                                 Petitioner

                                              v.

                           Attorney General of the United States

                               (Agency No. A201-242-287)


Present: AMBRO, HARDIMAN and PHIPPS, Circuit Judges


                                          ORDER



        The opinion filed on September 23, 2021 is hereby amended to correct the spelling
of Petitioner’s first name in the case title listing on page 1 and to remove the bold citation
on page 2 of the Concurring/Dissenting Opinion.

       As these corrections are not substantive, the filing date of the judgment will not be
altered.


                                                         By the Court,


                                                          s/ Thomas L. Ambro
                                                          Circuit Judge


Dated: October 4, 2021